Citation Nr: 1011760	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of right 
fibula fracture.

2.  Entitlement to an initial evaluation greater than 50 
percent for posttraumatic stress disorder.

3.  Entitlement to an initial evaluation greater than 30 
percent for residuals of traumatic brain injury to include 
vertigo, oscillopsia, abnormal gait, and status post repair 
of perilymph fistulas.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 2002 to February 
2005.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Entitlement to a total rating for compensation purposes based 
upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Specifically, when evidence of unemployability is submitted 
at the same time that a Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part of the claim for benefits for the underlying 
disability if unemployability has been shown.  Id.  In this 
case, the Board finds that the Veteran has submitted evidence 
regarding unemployability by reporting that he was terminated 
from his job due to symptoms of his PTSD and TBI residuals to 
VA examiner in March 2009.  As such, TDIU is part of the 
claim for benefits currently before the Board.  

This appeal is remanded to the RO.


REMAND

In his substantive appeal received in September 2009, the 
veteran requested a hearing before the Board at the RO.  A 
videoconference hearing was scheduled for February 19, 2010, 
but the Veteran failed to appear.  However, in correspondence 
to the Veteran dated on January 11, 2010, the Veteran had 
been notified that his hearing before the Board was scheduled 
for January 19, 2010, and that he was to report to the RO on 
December 19, 2010.  

Accordingly, due to the failure to provide due process this 
case, the case is remanded to the RO for the following 
action:

The RO must place the Veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his September 2009 request 
for such a hearing.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

